Name: Council Regulation (EEC) No 983/79 of 14 May 1979 amending Regulation (EEC) No 222/77 on Community transit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 79 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatoiy) COUNCIL REGULATION (EEC) No 983/79 of 14 May 1979 amending Regulation (EEC) No 222/77 on Community transit national currencies should be established only once a year ; whereas, since it was fixed in 1969 , the maximum amount of the flat-rate guarantee is now outdated , in view in particular of the effect of inflation on the value of goods ; whereas the maximum amount of the flat-rate guarantee should therefore be adjusted ; Whereas for Community transit operations covered by a declaration registered not later than 30 June 1980 , the exchange value of the unit of account in national currencies remains that in force on 31 December 1977 ; Whereas the ceiling figure above which the produc ­ tion of an internal Community transit document is required in order to establish the Community status of goods carried by travellers or contained in their luggage may, in the light of experience and with a view to simplifying the formalities required of travellers crossing internal frontiers , be abolished ; Whereas it is therefore appropriate to amend Articles 32, 49 and Specimen III of the Annex to Regulation (EEC) No 222/77, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 2 (4) of Council Regulation (EEC) No 2779/78 of 23 November 1978 on the procedure for applying the European unit of account (EUA) to legal acts adopted in the customs sphere (4 ) provides for the adjustment of amounts expressed in units of account in certain provisions relating to customs to be the subject of special provisions ; Whereas the provisions relating to Community transit are among those covered by the aforementioned Article 2 (4) ; whereas Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (5 ) provides for amounts expressed in units of account, both in the rules relating to the flat-rate guarantee and in those applicable to goods carried by travellers or contained in their luggage ; Whereas the amount of the flat-rate guarantee expressed in units of account must be replaced by an amount expressed in European units of account ; whereas , in order to simplify the work of users and of customs authorities and to maintain some degree of stability in the flat-rate guarantee system , the exchange value of the European unit of account in HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 222/77 is hereby amended as follows : 1 . Article 32 is amended to read as follows : Article 32 1 . Each Member State may accept that the natural or legal third person standing as guarantor under the conditions laid down in Articles 27 and 28 guarantees, by a single guarantee and for a flat ­ (&gt;) OJ No C 306, 22 . 12 . 1978 , p. 3 . (2 ) Opinion delivered on 8 May 1979 (not yet published in the Official Journal). (3 ) Opinion delivered on 24 January 1979 (not yet published in the Official Journal). (4 ) OJ No L 333 , 30 . 1 1 . 1978 , p. 5 . 5 ) OJ No L 38 , 9 . 2 . 1977, p. 1 . No L 123/2 Official Journal of the European Communities 19 . 5 . 79 panying travellers or contained in their luggage , if the goods concerned are not intended for commer ­ cial use . 2 . The provisions of the Treaty establishing the European Economic Community which relate to the free movement of goods shall apply to goods which , by virtue of paragraph 1 , are not carried under the Community transit procedure : (a) if they are declared as Community goods and there is no doubt as to the accuracy of that declaration ; (b) in other cases, if an internal Community transit document issued to establish the Community status of the goods is produced.' 3 . Specimen III of the guarantee shown in the Annex is replaced by Specimen III annexed hereto . rate amount of 7 000 European units of account in respect of each declaration , payment of duties and other charges which may become chargeable in the course of a Community transit operation carried out under his responsibility, whoever the principal may be . If carriage of the goods presents increased risks, having regard in particular to the amount of duties and other charges to which they are liable in one or more Member States , the flat-rate amount shall be fixed by the office of departure at a higher level . The guarantee referred to in the first subparagraph shall conform to Specimen III in the Annex . 2 . The exchange values in national currencies of the European unit of account to be applied to the provisions for Community transit shall be calcu ­ lated once a year . 3 . The following shall be determined under the procedure laid down in Article 57 : (a) movements of goods which may give rise to an increase in the flat-rate amount, and the condi ­ tions under which such an increase shall apply ; (b) the conditions under which the guarantee referred to in paragraph 1 shall apply to any particular Community transit operation ; (c) the detailed rules for applying the exchange values in national currencies of the European unit of account .' 2 . Article 49 is amended to read as follows : 'Article 49 1 . The Community transit procedure shall not be compulsory for the carriage of goods accom ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, the provisions of Article 1 regarding the change in the amount of the flat-rate guarantee shall apply only to those Community transit operations which are covered by a declaration registered after 30 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1979 . For the Council The President R. MONORY 19 . 5 . 79 Official Journal of the European Communities No L 123/3 ANNEX SPECIMEN III COMMUNITY TRANSIT GUARANTEE (Flat-rate guarantee system) I. UNDERTAKING BY THE GUARANTOR 1 . The undersigned resident at ;(') ¢(2 ) hereby jointly and severally guarantees, at the office of guarantee of in favour of the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic , Ireland, the Italian Republic, the Grand Duchy of Luxem ­ bourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland, any amount for which a principal may become liable to the abovementioned Member States of the European Communities by reason of infringements or irregularities committted in the course of a Community transit operation including duties, taxes, agricultural levies and other charges  with the exception of pecuniary penalties  as regards principal or further liabili ­ ties , expenses and incidental charges with regard to which the undersigned has agreed to be responsible by the issue of guarantee vouchers up to a maximum amount of 7 000 European units of account per voucher. 2 . The undersigned undertakes to pay forthwith, upon the first application in writing by the competent authorities of the Member States, the sums requested up to an amount of 7 000 European units of account per guarantee voucher. 3 . This undertaking shall be valid from the day of its acceptance by the office of guarantee . This guarantee may be cancelled at any time by the undersigned, or by the Member State in the territory of which the office of guarantee is situated . The cancellation shall take effect on the 16th day after notification thereof to the other party . The undersigned shall remain responsible for payment of the sums which become payable in respect of Community transit operations covered by this undertaking which began before the date on which the cancellation took effect, even if the demand for payment is made after that date . 4 . (3 ) For the purpose of this undertaking, the undersigned gives his address for service as (2 ) and, in each of the other Member States , as care of : (') Surname and forenames, or name of firm . ( 2 ) Full address . (3 ) If, in the law of a Member State , there is no provision for giving addresses for service , the guarantor shall appoint, in each of the Member States referred to in paragraph 1 , an agent authorized to receive any communications addressed to him . The courts of the places in which the addresses for service of the guarantor or of his agents are situated shall have jurisdiction in disputes concerning this guarantee . The acknowledgement in the second subparagraph and the undertaking in the fourth subparagraph of paragraph 4 must be made to correspond . No L 123/4 Official Journal of the European Communities 19 . 5 . 79 Member State Surname and forenames, or name of firm , and full adress 1 2 3 I 4 5 6 7 8 The undersigned acknowledges that all correspondence and notices and any formalities or procedure relating to this underaking addressed to or effected in writing at one of his addresses for service shall be accepted as duly delivered to him . The undersigned acknowledges the jurisdiction of the courts of the places where he has an address for service . The undersigned undertakes to maintain his addresses for service , or, if he has to alter one or more of those addresses , to inform the office of guarantee in advance . Done at on (Signature (')) II . ACCEPTANCE BY THE OFFICE OF GUARANTEE Office of guarantee Guarantor's undertaking accepted on (Stamp and signature) (') The signature must be preceded by the following in the signatory's own handwriting : 'Guarantee .